UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA
- against - ORDER
LUIS ALBERTO BRECEDA, 19 Cr, 753 (PGG)

Defendant.

 

 

PAUL G. GARDEPHE, U.S.D.J.:

It is hereby ORDERED that the conference in this action previously scheduled for
January 15, 2020 is adjourned to February 19, 2020 at 12:15 p.m. in Courtroom 705 of the
Thurgood Marshall United States Courthouse, 40 Foley Square, New York, New York.

Upon the application of the United States of America, by and through Assistant
United States Attorney Daniel Nessim, and with the consent of Luis Alberto Breceda, by and
through his counsel, it is hereby ORDERED that the time from January 16, 2020 through
February 19, 2020 is excluded under the Speedy Trial Act, Title 18, United States Code, Section
3161(h)(7)(A). The Court finds that the granting of such a continuance serves the ends of justice
and outweighs the best interests of the public and the defendant in a speedy trial, because it will
allow the parties time to engage in further discussions concerning a possible disposition of this
matter.

Dated: New York, New York
January 16, 2020
SO ORDERED.

oO
SAA 4 4A Ltn 4 é,

Paul G. Gardephe
United States District Judge

 
